DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 05/16/2022 (AF2.0).  
3.	Acknowledgment is made of Applicant's Foreign Application: CHINA 201911250848.9 filed 12/09/2019.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1,5-11, 15-26 (renumbered 1-20) are allowed.  Claims 2-4, 12-14 were cancelled.  Claims 23-26have been newly added.

Reason for Allowance
5. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “generating a development job instance based on the job template and the configuration parameter defined in the configuration information, the development job instance being generated to include the build operation command from the job template and a value of the variable according to the configuration parameter from the configuration information; and executing the development job instance on a code set from the user to build an image for executing an application program, wherein obtaining the configuration information associated with the development job comprises: determining a link library on which the code set depends; and setting a configuration parameter in the configuration information based on an identifier of the link library, and wherein determining the link library on which the code set depends comprises: determining the link library according to a product category to which the code set belongs” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on Monday thru Friday 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        05/24/2022.